Citation Nr: 1136513	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for right superior oblique palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
 

INTRODUCTION

The Veteran had active service from February 1987 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for right superior oblique palsy, effective August 1, 2007.  

In April 2010, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claim.

A review of the record reveals that there has not been proper compliance with the Board's April 2010 remand.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not satisfied, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's right superior oblique palsy is rated analogous to diplopia, as the condition results in double vision.  The rating criteria directs that diplopia is to be measured using the Goldmann Perimeter Chart.  38 C.F.R. § 4.77 (Figure 2) (2011).  The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  If diplopia exists within the central 20 degrees of vision, the equivalent visual acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is the equivalent of visual acuity of 15/200 when down, 20/100 when lateral and 20/70 when up.  Diplopia from 31 degrees to 40 degrees is the equivalent of 20/200 visual acuity when down, 20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.84a, Diagnostic Code 6090.

In April 2010, the case was remanded in order to associate with the record any Goldmann Perimeter Charts that might have been recorded on February 2007 and July 2008 VA examinations.  Additionally, a more recent VA examination was requested with an accompanying Goldman Perimeter Chart, in order to accurately rate the claim.  However, on June 2010 VA examination, there is no indication that a Goldmann Perimeter chart was utilized.  As such, the examination is inadequate for rating purposes.  Thus, a new examination must be requested and obtained.  Also on remand, a second search for any outstanding Goldman Perimeter Charts should be made. 

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his eye disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the VA Medical Center dated from June 2010 to the present and any and all Goldman Perimeter Charts available or that were conducted during the February 2007 and July 2008 VA examinations.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.   Thereafter, the appellant should be scheduled for a VA examination to assess the current severity of his right superior oblique palsy.  The entire claims file must be made available to the examiner to examine the appellant, and the examination report should reflect consideration of the appellant's documented medical history and assertions.  All appropriate tests and studies should be accomplished, including tests of the appellant's field of vision, both corrected and uncorrected visual acuity, and degrees of diplopia documented in a Goldman Perimeter Chart.  All clinical findings should be reported in detail.  The examiner should be advised of the provisions of 38 C.F.R. Part 4, Diagnostic Code 6090 (2011) for information purposes in order that the examiner may understand the findings concerning diplopia which must be reported so that VA may apply the rating criteria to reported clinical findings.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


